Citation Nr: 1603677	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-28 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a left knee disability, to include medial collateral ligament strain and degenerative joint disease.

4.  Entitlement to service connection for a right knee disability, to include right knee strain and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in relevant part, denied service connection for a lumbar spine disability, sinusitis and right and left knee disabilities.  Subsequent to the March 2010 rating decision, jurisdiction was transferred to the RO in Montgomery, Alabama.

The Veteran testified before the undersigned at a Board videoconference hearing in November 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to service connection for sinusitis and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's left knee disability had its onset during military service or is otherwise related to such service.

2.  The weight of the evidence is against a finding that the Veteran's right knee disability had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in December 2009.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service treatment and Social Security Administration (SSA) records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in June 2014 for his claim of service connection for his left and right knee disabilities.  The examination is adequate for the purposes of the instant matters adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the November 2015 Board videoconference hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that his left and right knee disabilities are due to military service.  

Service treatment records note treatment for left and right knee pain.  Specifically, in an April 1986 record, the Veteran complained of right knee pain that had persisted for 24 hours.  In October 1987, the appellant sought treatment for left knee pain.  He reported that he fell and twisted his knee when playing basketball.  Following physical examination, the appellant was diagnosed with medial collateral ligament strain.  However, clinical evaluation of the lower extremities during the December 1987 separation examination was normal.  Evaluation of the lower extremities was also reported as normal in a March 1988 reenlistment examination.  Additionally, in the accompanying report of medical history, the Veteran denied a history of "trick" or locked knees.

Private medical records demonstrate complaints of knee pain.  Notably in May 1999, the Veteran presented with left knee pain with weight bearing that had an onset two weeks earlier.  However, there was no injury or trauma to the knee.  Similarly, in November 2005, the Veteran sought treatment for right knee pain, denying injury or trauma to the knee. 

The Veteran was afforded a VA examination in June 2014 for his left and right knee disabilities.  The examiner noted diagnoses of right knee degenerative joint disease, many years after service and left knee degenerative joint disease, status post-surgery with rod placement due to gunshot sustained in May 2014, after service.  The examiner opined that the conditions were less likely than not related to military service, to include the isolated complaints of knee pain, without residual.  She noted that the preponderance of the medical literature indicated that natural aging and increased axial load (increased BMI) were related predictors of degenerative changes.  She observed that both were present in the appellant.  Therefore, since the appellant's bilateral knees showed mild degenerative changes, it was consistent with natural progression and less likely than not caused by or related to military service.  Further, there was no direct medical nexus between osteoarthritis and strain, which was sustained decades ago and resolved without residuals as per record.  Additionally, service treatment records showed no significant injury or trauma to the knees.  The appellant was seen once for the left knee and once for the right knee.  There was not chronicity or continuity shown.  The examiner opined that the pain had been resolved as evidenced by there being no follow-ups or continuous treatment and no knee complaints or abnormalities at the time of separation.  Notably, post-service medical records show no continuity of symptomatology for at least a decade after service, with diagnosis of mild arthritis and chondromalacia of the knees in 2011.

During the November 2015 Board hearing, the Veteran reported that he continued to have knee problems following service.  He also mentioned that he worked for the fire department for about 20 years after military service.  

Analysis

Upon review of the evidence, the Board finds that service connection is not warranted for the Veteran's left and right knee disabilities.  Service treatment records demonstrate treatment for and a diagnosis of right and left knee disabilities.  However, the June 2014 VA examiner opined that the current knee conditions were not related to the in-service complaints and diagnoses.  In support of this finding, the examiner opined that the bilateral knees showed mild degenerative changes consistent with natural progression and less likely than not caused by or related to military service.  Additionally, the examiner determined that service treatment records showed no significant injury or trauma to the knees.  In so finding, she noted that the appellant was treated once for pain in each knee during service.  She concluded that the pain had resolved as evidenced by there being no follow-up or continuous treatment for the knee conditions or complaints or abnormalities at the time of separation.  After service medical records showed no continuity of symptomatology for at least a decade after service.  The Board notes that a significant lapse in time between service and post-service medical treatment may be considered, among other factors, as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board observes that in the March 1988 reenlistment examination and accompanying report of medical history, the appellant's knees were normal and he denied the presence of any knee condition.  Finally, the appellant's post-military occupation included working as a firefighter.  The Board finds that such a strenuous profession would likely not have been possible if the bilateral knee disabilities had persisted since service.

The Board notes that the Veteran has been diagnosed with degenerative joint disease of the left and right knees.  It is recognized that degenerative joint disease is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  While the Veteran has reported bilateral knee pain since service, such reports are not supported by the evidence of record.  The first records noting post-service medical treatment are dated in April 1995 and are related to treatment for sinus issues.  The first records noting complaints of knee pain are dated in May 1999; at that time he failed to report continuous symptoms dating back to service but rather indicated that his symptoms had begun two weeks earlier.  The appellant's failure to report any knee pain at the time of his 1995 post-service treatment, and his report of a short-term onset when treated in 1999 strongly suggests that his pain had not persisted since service.  In light of the foregoing, an award of service connection on the basis of continuity of symptoms is not warranted.  Additionally, presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's right and left knee degenerative joint disease manifested to a compensable degree within one year after his discharge from service in December 1987.  38 C.F.R. §§ 3.307(a) and 3.309(a).  

The Board acknowledges the Veteran's assertion that his left and right disabilities are related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the knees condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed knee conditions is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's left and right knee disabilities.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service for left and right knee disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

Lumbar Spine Disability 

Service medical records demonstrate that the Veteran was treated for back pain in April 1987, which had persisted for a week.  Following physical examination, he was diagnosed with lower back strain.  Clinical evaluation of the lumbar spine was normal at the time of the December 1987 separation examination.  The March 1988 reenlistment examination also revealed a normal spine on evaluation.  Additionally, in the accompanying report of medical history for the March 1988 examination, the Veteran denied recurrent back pain.

Also of record is a firefighter's retirement examination report dated in December 2009.  The report indicates that the appellant presented with spinal stenosis and dysfunction for the last 10 years.

Private medical records indicate that the Veteran was in a motor vehicle accident in March 2010, which, in pertinent part caused injury his back.  Notably, in private records dated in April 2010 indicate that the Veteran reported mild to moderate back pain following the March 2010 motor vehicle accident.  The diagnosis was sprain, cervical, lumbar and hips with predominate residual neck pain from motor vehicle accident received March 21, 2010 with no preexisting.

In the light of the Veteran being treated for and diagnosed with lumbar spine strain in service, and there being a current diagnosis of spinal stenosis, a VA examination should be provided to determine the etiology of the current lumbar spine disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Sinusitis

A service treatment record dated in October 1986 notes that the appellant was treated for sinus congestion and slight cough.  He was diagnosed with viral syndrome.  Post-service medical records reveal treatment for similar symptoms and a diagnosis of sinusitis.

On remand, the Veteran should be afforded a VA examination to determine the etiology of his sinusitis.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all lumbar spine disabilities.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any lumbar spine disability had its onset during military service or is otherwise related to such service. 

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

The examiner must discuss the April 1987 service medical record diagnosing lumbar strain, the December 2009 retirement examination report noting spinal stenosis for 10 years and the March 2010 motor vehicle accident. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Schedule the Veteran for a VA examination to determine the etiology of his sinusitis.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sinusitis had its onset during military service or is otherwise related to such service. 

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

The examiner must discuss the diagnosis of viral syndrome diagnosed during service and the relationship, if any, to sinusitis.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  If any benefit sought on appeal remains denied; issue a supplemental statement of the case. Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


